DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/21/2020 have been fully considered but they are not persuasive. Examiner respectfully disagrees with the applicant for the following:

Applicant has argued the prior art of reference does not teach the “reference workpiece and the rotation of the workpiece about an x-axis parallel to a plane of the conveyer and a y-axis parallel to the plane of the conveyer” Examiner respectfully disagrees and as pointed out below in the rejection, Iwai teaches the 3D image of the workpiece that is in reference to x and y axis to the plane (para 0058-0060, FIG 3). Thus, examiner has retained the rejection however made this a non-final rejection.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (US 2017/0017862), in view of Iwai et al (US 2018/0194573).


Claims 1 and 9.    Konishi teaches an article transfer apparatus and method, comprising: a conveyor configured to transfer a workpiece;
a photographing unit that acquires a three-dimensional image by photographing the workpiece transferred by the conveyor (Abstract);
a workpiece distinguishing unit that detects a three-dimensional shape and a posture of the workpiece on the basis of the three-dimensional image acquired by the photographing unit (para 0012, 0069) an image recognition device used on a conveyor to recognize the workpieces;
a storage unit that stores therein a three-dimensional shape of a reference workpiece and a posture of the reference workpiece in a state in which the reference workpiece does not overlap with another workpiece (para 0063), workpieces are compared with the stored model in the system to detect the identity of the object from the image; and
Konishi does not disclose an overlap judgement unit that judges whether there is an overlap of the workpiece with the a second workpiece on the basis of both a height direction of the workpiece relative to the reference workpiece and a rotation of the workpiece about an x-axis parallel to a plane of the conveyer or a v-axis parallel to the plane of the conveyer relative to the reference workpiece.; examiner’s reasonable interpretation of this limitation being an object that is being compared with the model object, and whether another object different than the object is also compared in the system to detect the identity; therefore considering Konishi teaches multiple workpieces that are being identified in the system through image recognition and posture recognition via 3D imaging (FIG 5b); furthermore Konishi discloses the image and model recognition of the objects (para 0068-0069); Further Iwai teaches a conveyor image processing system where robot is used to pick up objects from the conveyor belt via image recognition and also can detect the overlapping objects (para 0009, para 0052-0060, FIG 1-4), para 0058-0060, Iwai discloses the workpieces on the conveyer belt are identified as overlapping units then being properly identified in which pick up order they need to be picked based on the height direction and relativity to x and y axis coordinates, fig 2 shows the images of the workpieces are being captured from the top with the camera, which is the height direction of the workpiece, similarly fig 3 shows the axis view compare to the plane which is the conveyer belt itself; therefore it would have been within the knowledge of ordinary skilled artisan at the time of invention to provide a recognition of the duplicate or overlap items if necessary using Konishi’s system, since Konishi’s system can recognize multiple workpieaces. 


2.     The article transfer apparatus according to claim 1, comprising a conveyor information acquisition unit that acquires a transfer speed of the conveyor, wherein the workpiece distinguishing unit identifies the three-dimensional shape and the posture of the same workpiece with use of the transfer speed acquired by the conveyor information acquisition unit and a plurality of three-dimensional images acquired by the photographing unit at different times (para 0035, 0068-0069) discloses the image recognition of the objects on a conveyor system, a conveyor system known to be moving, thus have a speed that objects move through; furthermore Iwai teaches his conveyor system mover with certain speed as objects are on the conveyor (para 0105); both system teaches image recognition and object identifying on the conveyor with a speed; therefore it’s within the knowledge of ordinary skilled artisan.

3.     The article transfer apparatus according to claim 2, comprising a reference workpiece setting unit that stores the three-dimensional shape and the posture of the workpiece identified by the workpiece distinguishing unit in the storage unit as a three-dimensional shape and a posture of a new reference workpiece when the workpiece is transferred by the conveyor without overlapping with another workpiece (para 0044), discloses the recognition and the classification of the objects as they pass through the conveyor.

4.     The article transfer apparatus according to claim 1, comprising:  Konishi does not disclose an interference area setting unit that sets a predetermined interference area on an outer side of the three-dimensional shape of the workpiece detected by the workpiece distinguishing unit; and
however Iwai teaches a conveyor system where objects are recognized through the image recognition and also discloses the overlapping of objects within the conveyor belt as shown in FG 1 (para 0052) discloses the workpiece pick up order based on the overlap or interference; therefore it would have been obvious to ordinary skilled artisan to modify Konishi by Iwai to provide an additional measure of recognizing the objects within the conveyor belt to minimize work complexity. 

5.     The article transfer apparatus according to claim 4, wherein the interference area setting unit sets different interference areas for the interference area in accordance with a type of the workpiece: further to claim 4, Iwai teaches taches the sorting area of the overlapping object as shown in FIG 4 (para 0064), thus providing an interference area of task.

6.     The article transfer apparatus according to claim 4, comprising an input unit that receives an input, wherein the interference area setting unit adjusts at least one of a shape and a size of the interference area of the workpiece on the basis of an input received by the input unit (iwai para 0064-0066), size and images of the objects are obtained. 

7.     The article transfer apparatus according to claim 4, comprising an image display unit that displays the three-dimensional image acquired by the photographing unit and the interference area set by the interference area setting unit (Iwai para 0038) display an image of the objects from the conveyor.

however Iwai teaches a conveyor system where objects are recognized through the image recognition and also discloses the overlapping of objects within the conveyor belt as shown in FG 1 (para 0052) discloses the workpiece pick up order based on the overlap or interference; therefore it would have been obvious to ordinary skilled artisan to modify Konishi by Iwai to provide an additional measure of recognizing the objects within the conveyor belt to minimize work complexity. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MASUD AHMED/Primary Examiner, Art Unit 3619